IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,402-02


EX PARTE CARY D. KERR





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. C-297-007806-0874357-B IN THE 297TH
DISTRICT COURT OF TARRANT COUNTY


Per curiam.  


O R D E R


	This is a subsequent application for a writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Section 5, of the Texas Code of Criminal Procedure.
	In March 2003, a Tarrant County jury convicted applicant of the offense of capital
murder.  The jury answered the special issues submitted pursuant to Article 37.071 of the
Texas Code of Criminal Procedure in favor of the State, and the trial court, accordingly, set
punishment at death.  This Court affirmed applicant's conviction and sentence on direct
appeal in an unpublished opinion.  Kerr v. State, No. AP-74,637 (Tex. Crim. App. Jan. 12,
2005).  On October 20, 2004, applicant filed his initial post-conviction application for a writ
of habeas corpus in the convicting court.  This Court subsequently denied applicant relief. 
Ex parte Kerr, No. WR-62,402-01 (Tex. Crim. App. Aug. 31, 2005).  Applicant's subsequent
writ application was received in this Court on August 29, 2006.
	Applicant presents fifteen allegations in his subsequent writ application.  We have
reviewed the application and find all the allegations fail to satisfy the requirements of Article
11.071, Section 5(a), of the Texas Code of Criminal Procedure.  Accordingly, applicant's
subsequent application for a writ of habeas corpus is dismissed as an abuse of the writ.  Tex.
Code Crim. Proc. art. 11.071 § 5(c).
	IT IS SO ORDERED THIS THE 20TH DAY OF DECEMBER, 2006.

Do Not Publish